Exhibit 10.26

 

Execution Copy

MOTTO AD FUND INC. SHARE PURCHASE AGREEMENT

This MOTTO AD FUND INC. SHARE PURCHASE AGREEMENT (this “Agreement”) is entered
into effective as of the 1st day of January, 2019 (the “Effective Date”), by and
between Motto Franchising, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of RE/MAX, LLC, a Delaware limited liability company
(“Buyer”), and David L. Liniger, Sr. (“Seller”).

RECITALS:

WHEREAS, Seller is the record and beneficial owner of all of the issued and
outstanding shares (the “Shares”) of Motto Ad Fund, Inc., a Colorado corporation
(the “Company”);

WHEREAS, the Shares, collectively, constitute all of the issued and outstanding
equity interests of the Company; and

WHEREAS, upon the terms and subject to the conditions set forth herein, on the
Effective Date, Seller desires to sell the Shares to Buyer, and Buyer desires to
purchase the Shares from Seller.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Terms with their initial letters capitalized used but not otherwise defined in
this Agreement shall have the meanings given to them in this Article 1.

1.1“Affiliate” means, with respect to any Person, any other Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with such first Person.  The term “control” (including
its correlative meanings “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract, agreement or otherwise).
Notwithstanding the foregoing, for purposes of this Agreement, Seller shall not
be considered an Affiliate of Buyer, and Buyer shall not be considered an
Affiliate of Seller.

1.2“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in Denver, Colorado are authorized or obligated pursuant to
Law or executive order to be closed.

1.3“Governmental Authority” means any federal, national, supranational, state,
provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body, including the Securities







--------------------------------------------------------------------------------

 



 

and Exchange Commission and any self-regulatory organization within or outside
the United States.

1.4“Law” means, with respect to any Person, any domestic or foreign federal or
state statute, law, ordinance, rule, administrative code, administrative
interpretation, regulation, order, consent, writ, injunction, directive,
judgment, decree, policy, ordinance, decision, guideline, or other requirement
of (or agreement with) any Governmental Authority (including any memorandum of
understanding or similar arrangement with any Governmental Authority), in each
case binding on that Person or its property or assets.

1.5“Liens” means any liens, pledges, charges, claims, rights of first refusal or
first offer, options, warrants, co-ownership or similar rights, security
interests, and deeds of trust, mortgages, and deeds to secure debt, title
retention agreements or other encumbrances.

1.6“Losses” means all costs, damages, liabilities, awards, judgments, losses or
costs and expenses, interest, awards, judgments, and penalties that are imposed
upon or otherwise incurred by an Indemnified Party (including reasonable
attorneys’ and consultants’ fees and expenses) actually suffered or incurred;
provided,  however, that Losses shall not include lost profits or opportunity
costs or consequential, incidental, special, indirect, exemplary, or punitive
damages or Taxes, unless such consequential, incidental, special, indirect,
exemplary, or punitive damages are awarded against any of the Indemnified
Parties by a non-Party claimant.

1.7“Parties” means Buyer and Seller, and “Party” means either of the Parties.

1.8“Person” means any individual, corporation, business trust, partnership,
association, limited liability company, unincorporated organization or similar
organization, any Governmental Authority, fund, organized group of persons
whether incorporated or not, or any receiver, trustee under Title 11 of the
United States Code, or similar official or any liquidating agent for any of the
foregoing in his or her capacity as such.

1.9“Transactions” means the transactions contemplated by this Agreement.

ARTICLE 2

PURCHASE AND SALE OF THE BUSINESS

2.1Transfer of Shares.  Upon the terms and subject to the conditions of this
Agreement, effective as of 12:01am on the Effective Date (the “Effective Time”),
Seller hereby sells, assigns, transfers, conveys, and delivers to Buyer, and
Buyer hereby purchases, acquires, and accepts delivery from Seller of, all of
the Shares, in all cases free and clear of all Liens (other than legends or
other restrictions solely evidencing the restricted nature of such Shares
pursuant to applicable state and federal securities Laws).

2.2Consideration.  In consideration for the purchase of the Shares, on the first
Business Day following the Effective Date, Buyer shall pay to the Seller an
amount of cash equal to ten dollars ($10.00) (the “Purchase Price”).





2

--------------------------------------------------------------------------------

 



 

2.3Closing.

(a)The closing of the Transactions (the “Closing”) shall take place at the
Effective Time at the principal place of business of the Buyer.

(b)In connection with the Closing, (i) Seller shall deliver or cause to be
delivered to Buyer certificates representing all the Shares, duly endorsed to
Buyer or in blank or accompanied by duly executed stock powers, if such Shares
are certificated, and (ii) Buyer shall deliver to Seller the Purchase Price as
provided for in Section 2.2 above.

(c)Effective as of the Effective Time, Seller hereby resigns as a manager,
director, officer, or any other similar position that he holds in the Company.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as of the date hereof and as of the
Effective Date as follows:

3.1Ownership.  Seller is a person of the full age of majority and legally
competent under the Law to enter into the Transactions and has all requisite
power and authority to own and sell, transfer, and deliver the Shares.  All of
the Shares are owned of record and beneficially directly and exclusively by
Seller, free and clear of all Liens.  Upon consummation of the Transactions
(including the execution and delivery of the documents to be delivered at the
Closing), at the Closing, Buyer shall be vested with good and marketable title
in and to the Shares, free and clear of all Liens, including any Liens that may
be created by or result from Seller or Seller’s ownership or transfer of the
Shares.

3.2Authorization; Binding Obligations.  Seller has all necessary right, power
and authority to make, execute and deliver this Agreement and to enter into and
perform all of the obligations to be entered into and performed by him
hereunder.  The making, execution, delivery, and performance by Seller of this
Agreement and the consummation by Seller of the Transactions have been duly and
validly authorized by all necessary action on the part of Seller.  This
Agreement has been duly and validly executed and delivered by Seller, and this
Agreement will, assuming the due authorization, execution and delivery by Buyer,
constitute the valid, legal, and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as the enforceability hereof
may be limited by bankruptcy, insolvency, moratorium, or other similar Law, now
or hereafter in effect, relating to or affecting the rights of creditors
generally and the availability of specific remedies may be limited by legal and
equitable principles of general applicability.

3.3No Conflicts.  Neither the execution and delivery of this Agreement by
Seller, nor the consummation by Seller of the Transactions, will conflict with,
result in a termination of, contravene or constitute a default under, or be an
event that with the giving of notice or passage of time or both will become a
default under, or give to any other Person any right of first refusal or first
offer, option, warrant, right of termination, payment, acceleration, vesting or
cancellation of or under, or accelerate the performance required by or maturity
of, or result in the creation of





3

--------------------------------------------------------------------------------

 



 

any Lien or loss of any rights of Seller pursuant to any of the terms,
conditions or provisions of any contract, agreement or similar arrangement, or
under any Law.

3.4Approvals.  There are no notices, reports or other filings required to be
made by Seller with, or consents required to be obtained by Seller from, any
Governmental Authority or other third party in order for Seller to execute,
deliver or perform this Agreement or to consummate the Transactions.

3.5Litigation.  There is no investigation, action, suit, proceeding, claim,
arbitration or other litigation pending or, to the knowledge of Seller,
threatened, against Seller that, individually or in the aggregate, would affect
the legality, validity or enforceability of this Agreement or prevent or
materially impair or delay the consummation of the Transactions.

3.6No Other Representations and Warranties.  Other than the specific
representations and warranties expressly set forth in this Article 3, Seller
specifically disclaims and does not make any other express or implied
representation or warranty, at law or in equity, with respect to the Shares or
the Transactions.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Effective Date as follows:

4.1Organization and Good Standing.  Buyer is a duly organized, validly existing,
and in good standing under the Laws of the state of its organization and has all
requisite power and authority to own, operate, and lease its assets and to carry
on its business as currently conducted.

4.2Authorization; Binding Obligations.  Buyer has all necessary power and
authority to make, execute and deliver this Agreement and to perform all of the
obligations to be performed by Buyer hereunder.  The making, execution,
delivery, and performance by Buyer of this Agreement and the consummation by it
of the Transactions have been duly and validly authorized by all necessary
action on the part of Buyer.  This Agreement has been duly and validly executed
and delivered by Buyer, and assuming the due authorization, execution and
delivery by Seller, this Agreement will constitute the valid, legal and binding
obligations of Buyer enforceable against Buyer in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium or other similar Law, now or hereafter in effect, relating to or
affecting the rights of creditors generally and the availability of specific
remedies may be limited by legal and equitable principles of general
applicability.

4.3No Conflicts.  Neither the execution and delivery of this Agreement by Buyer
nor the consummation by Buyer of the Transactions will conflict with, result in
a termination of, contravene or constitute a default under, or be an event that
with the giving of notice or passage of time or both will become a default
under, or give to any other Person any right of termination, payment,
acceleration, vesting or cancellation of or under, or accelerate the performance
required by or maturity of, or result in the creation of any Lien or loss of any
rights of Buyer pursuant to any of the terms, conditions or provisions of or
under any applicable Law.





4

--------------------------------------------------------------------------------

 



 

4.4Non-Reliance; No Other Representations and Warranties.  Buyer acknowledges
and agrees (for itself and on behalf of its Affiliates) that, except for the
representations and warranties expressly set forth in Article 3, Seller makes
no, and has made no, representation or warranty relating to the Seller or the
Shares, and neither Buyer nor any of its Affiliates has relied or will rely upon
any representation or warranty except for those expressly set forth in Article
3.  Without limiting the representations and warranties of Seller in Article 3:
(i) Buyer acknowledges that it and its representatives have received reasonable
access to the books and records of the Companies for the purposes of conducting
a due diligence review of the Companies and the Shares, and (ii) Buyer
acknowledges and agrees that it has made its own inquiry and investigation into,
and, based thereon, has formed an independent judgement concerning, the Shares.

ARTICLE 5

ADDITIONAL COVENANTS OF THE PARTIES

5.1Taxes.  All transfer, documentary, sales, use, stamp, registration and other
such taxes (“Taxes”) and all conveyance fees, recording charges and other fees
and charges (including any penalties and interest) incurred in connection with
consummation of the Transactions shall be paid by Buyer when due, and Buyer
will, at its own expense, file all necessary tax returns and other documentation
with respect to all such Taxes, fees and charges.

5.2Further Assurances; Cooperation.

(a)Upon the terms and subject to the conditions of this Agreement, each Party
shall use their reasonable best efforts, to take, agree to take, or cause to be
taken, any and all actions and to do, or cause to be done, any and all things
reasonably necessary, proper or advisable under any applicable Law or otherwise,
so as to, as promptly as practicable, enable consummation of the Transactions,
and each such Party shall, and shall cause their respective Affiliates to,
cooperate fully to that end.

(b)The Parties shall, on written request, reasonably cooperate with one another
by furnishing any additional information, executing and delivering any
additional documents and instruments, including conveyance documents and
amendments to limited liability operating or similar agreements, and doing any
and all such other things as may be reasonably required by the Parties or their
counsel to consummate or otherwise implement the Transactions.

ARTICLE 6

INDEMNIFICATION

6.1Survival of Representations and Warranties and Covenants.

(a)The representations and warranties set forth in this Agreement and the right
to commence any claim with respect thereto shall survive until the date that is
one (1) year following the Effective Date; provided,  however, the
representations and warranties of Seller set forth in Section 3.1, 3.2, 3.3, 4.1
and 4.2 shall survive indefinitely, and provided further that in the event
written notice of any claim for indemnification under Section 6.2(a) or 6.3(a)
shall





5

--------------------------------------------------------------------------------

 



 

have been given in accordance herewith within the applicable survival period
setting forth in reasonable detail the nature of such claim (including a
reasonable specification of the legal and factual basis for such claim), the
representations and warranties that are the subject of such indemnification
claim shall survive with respect to such claim until such time as such claim is
fully and finally resolved.

(b)This Section 6.1 shall not limit any covenant or agreement of the Parties
contained in this Agreement which by its terms contemplates performance after
the Closing, and shall not extend the applicability of any covenant or agreement
of the Parties contained in this Agreement which by its terms relates only to a
period between the date hereof and the Closing, provided that nothing herein
shall restrict a Party’s right to commence any claim with respect to such
covenant or agreement following the Closing.

6.2Indemnification of Buyer.  Subject to the terms of this Article 6, from and
after the Effective Date, Seller shall indemnify, defend, save and hold harmless
Buyer and its Affiliates and each of their respective officers, directors,
employees, agents, representatives, successors and assigns (collectively, the
“Buyer Indemnified Parties”), from and against any and all:

(a)Losses resulting from or arising out of any breach by Seller of any
representation or warranty of Seller in this Agreement; and

(b)Losses resulting from or arising out of the failure by Seller to perform any
of its covenants or agreements contained in this Agreement.

6.3Indemnification of Seller.  Subject to the terms of this Article 6, from and
after the Effective Date, Buyer shall indemnify, defend, save and hold harmless
Seller and its Affiliates and each of their respective officers, directors,
employees, agents, representatives, successors and assigns (collectively, the
“Seller Indemnified Parties” and together with the Buyer Indemnified Parties,
the “Indemnified Parties,” and each, an “Indemnified Party”) from and against
any and all:

(a)Losses resulting from or arising out of any breach of any representation or
warranty of Buyer in this Agreement; and

(b)Losses resulting from or arising out of the failure by Buyer to perform any
of its covenants or agreements contained in this Agreement.

6.4Limitations; Payments.   Notwithstanding anything contained in this Agreement
to the contrary, Seller shall not be liable for any amounts for which the Buyer
Indemnified Parties are otherwise entitled to indemnification pursuant to
Section 6.2(a) unless a claim is timely asserted during the survival period
specified in Section 6.1(a).

6.5Mitigation.  Each Indemnified Party shall use reasonable best efforts to
mitigate any claim or liability that an Indemnified Party asserts or may assert
under this Article 6.  In the event that an Indemnified Party shall fail to make
such reasonable best efforts to mitigate any such claim or liability, then
notwithstanding anything contained in this Agreement to the





6

--------------------------------------------------------------------------------

 



 

contrary, neither Seller nor Buyer, as the case may be, shall be required to
indemnify any Indemnified Party for that portion of any Losses that would
reasonably be expected to have been avoided if the Indemnified Party had made
such efforts.

ARTICLE 7

MISCELLANEOUS PROVISIONS

7.1Termination.  This Agreement may be terminated at any time prior to the
Closing by Buyer upon written notice to Seller.  If this Agreement is so
terminated, then this Agreement shall forthwith become void and there shall be
no liability or obligation on the part of any Party hereto (or any of their
respective stockholders, officers, directors, affiliates, agents or employees).

 

7.2Notice.  All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given (a) when delivered in person, (b) by facsimile, receipt
confirmed, (c) on the next Business Day when sent by overnight courier, or
(d) on the third succeeding Business Day when sent by registered or certified
mail (postage prepaid, return receipt requested), to the respective Parties at
their respective last known address.

7.3Entire Agreement.  This Agreement, including Exhibit A hereto, embody the
entire agreement of the Parties with respect to the subject matter hereof and
supersede all prior agreements with respect thereto.  The Parties intend that
this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial proceeding involving this Agreement.

7.4Amendment and Modification.  No amendment to this Agreement shall be
effective unless it shall be in writing and signed by each Party.  Any failure
of a Party to comply with any obligation, covenant, agreement or condition
contained in this Agreement may be waived by the Party entitled to the benefits
thereof only by a written instrument duly executed and delivered by the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure of compliance.

7.5Assignment; Binding Agreement.  This Agreement and various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Parties hereto and their successors and permitted assigns.  Neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
transferred, delegated, or assigned (by operation of Law or otherwise), by
either Party hereto without the prior written consent of the other Party.

7.6Waiver of Compliance; Consents.  Any failure of Seller, on the one hand, or
Buyer, on the other hand, to comply with any obligation, covenant, agreement or
condition herein may be waived by Buyer, on the one hand, or Seller, on the
other hand, only by a written instrument signed by the Party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.  Whenever this
Agreement





7

--------------------------------------------------------------------------------

 



 

requires or permits consent by or on behalf of any Party hereto, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 7.6.

7.7Expenses.  All costs and expenses incurred by Buyer in connection with this
Agreement and the Transactions shall be paid by Buyer.  All costs and expenses
incurred by Seller in connection with Seller’s legal review of this Agreement
and the Transactions shall be paid by Buyer or reimbursed to Seller buy Buyer,
and any other costs and expenses incurred by Seller in connection with this
Agreement and the Transactions shall be paid by Seller.

7.8Counterparts.  This Agreement may be executed in multiple counterparts, and
on separate counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

7.9Severability.  If any other provision of this Agreement shall be determined
to be contrary to Law and unenforceable by any court of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
are not affected in any manner materially adverse to any Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the extent possible.

7.10Remedies Cumulative.  Except as otherwise provided herein, all rights and
remedies of the Parties under this Agreement are cumulative and without
prejudice to any other rights or remedies under Law.  Nothing contained herein
shall be construed as limiting the Parties’ rights to redress for fraud.

7.11Governing Law; Venue.  This Agreement shall in all respects be construed in
accordance with and governed by the substantive Laws of the State of Colorado,
without reference to its choice of law rules.  THE VENUE FOR ANY ACTION ARISING
UNDER THIS AGREEMENT SHALL LIE EXCLUSIVELY IN THE STATE OR FEDERAL COURTS
LOCATED IN DENVER, COLORADO, AND THE PARTIES TO THIS AGREEMENT SHALL SUBMIT TO
THE JURISDICTION OF SUCH COURT.

7.12Attorneys’ Fees.  In the event of any action, or proceeding brought by
either Party against the other under this Agreement, the prevailing Party as
determined by the court, shall be entitled to recover his expenses and costs,
including his attorneys’ fees and expert witness fees in such action or
proceeding, including costs of appeal, if any, in such amount as the court may
adjudge reasonable.

7.13WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.





8

--------------------------------------------------------------------------------

 



 

7.14No Third Party Beneficiaries or Other Rights.  Nothing herein shall grant to
or create in any Person not a Party hereto, or any such Person’s dependents,
heirs, successors or assigns, any right to any benefits hereunder, and no such
Party shall be entitled to sue any Party to this Agreement with respect thereto,
the provisions of Article 6 will inure to the benefit of the Indemnified
Parties.  No Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Party and any purported
assignment without such consent shall be void.  The representations and
warranties contained in this Agreement are made for purposes of this Agreement
only and shall not be construed to confer any additional rights on the Parties
under applicable state and federal securities Laws.

7.15Specific Performance and Other Equitable Relief.  The Parties hereby
expressly recognize and acknowledge that immediate, extensive and irreparable
damage would result, no adequate remedy at Law would exist and damages would be
difficult to determine in the event that any provision of this Agreement is not
performed in accordance with its specific terms or otherwise
breached.  Therefore, in addition to, and not in limitation of, any other remedy
available to any Party, an aggrieved Party under this Agreement would be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy.  Such remedies, and any and all other remedies provided for in this
Agreement, shall, however, be cumulative in nature and not exclusive and shall
be in addition to any other remedies whatsoever which any Party may otherwise
have.

7.16Headings; Interpretation.  The article and section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.  Each reference in this
Agreement to an Article, Section, Schedule or Exhibit, unless otherwise
indicated, shall mean an Article or a Section of this Agreement or a Schedule or
Exhibit attached to this Agreement, respectively.  Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“include,” “includes,” “including,” and derivative or similar words shall be
construed to be followed by the phrase “without limitation”; and (v) references
herein to “days” are to consecutive calendar days unless Business Days are
specified.  All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under generally accepted accounting
principles.  Both Parties have participated substantially in the negotiation and
drafting of this Agreement and agree that no ambiguity herein should be
construed against the draftsman.

[Remainder of page intentionally left blank; signature page attached.]

 

 



9

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Motto Ad Fund
Inc. Share Purchase Agreement to be executed as of the date first above written.

 

“BUYER”

 

 

 

Motto Franchising, LLC

 

 

 

By:

/s/ Karri R. Callahan

 

Name:

Karri R. Callahan

 

Title:

Chief Financial Officer

 

 

 

“SELLER”

 

 

 

By:

/s/ David L. Liniger, Sr.

 

Name:

David L. Liniger, Sr.

 



--------------------------------------------------------------------------------